Citation Nr: 0500502	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
hepatitis C. 

The veteran testified at a hearing held in June 2004 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is contained in the record. 


FINDING OF FACT

Medical evidence indicates that the veteran likely contracted 
hepatitis C in service.


CONCLUSION OF LAW

The veteran incurred hepatitis C in service.  38 U.S.C.A §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he contracted hepatitis while on 
active duty in Vietnam.  At his June 2004 hearing, the 
veteran testified that he was exposed to infected blood while 
being treated in a field hospital after cutting his left leg 
with a chain saw while clearing a landing zone for a Medevac 
helicopter to pick up wounded soldiers.  He also asserts that 
he was exposed to the blood of wounded soldiers while in 
Vietnam.  He claims further that he may have contracted 
hepatitis C through sexual contact while on active duty.  For 
the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In each case where a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  See generally, Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates that the veteran's 
military occupational specialty was light weapons 
infantryman.  This document also indicates that the veteran 
is in receipt of the Bronze Star Medal with "V" device, the 
Air Medal, the Army Commendation Medal, the Vietnam Campaign 
Medal with device 60, and the Vietnam Service Medal.  He is 
credited with approximately one year and seven months of 
foreign or sea service, and was in Vietnam from December 1967 
to July 1969.  

In this case, an April 1970 Report of Medical History in the 
veteran's service medical records confirms that the veteran 
was cut by a chain saw in Vietnam in 1968.  The Board notes 
further that in August 1978, the veteran filed a claim for 
"injury of lower left leg caused by chain saw in Vietnam in 
1968" which was denied by the RO.  The Board notes that no 
other risk factors have been identified.  For example, the 
record does not show that the veteran has ever been an IV 
drug user, had a blood transfusion before 1992, has ever had 
a tattoo or body piercing, or has ever used cocaine.  In 
addition, the veteran's purported sexual exposure in service 
is not confirmed.  

In an August 2003 letter, L.W., M.D., stated that he had been 
treating the veteran since 1994 for hepatitis C.  Dr. L.W. 
stated that the veteran had no history of IV drug exposure or 
blood transfusions.  Dr. L.W. then pointed out that the 
veteran was injured in Vietnam and treated at a field 
hospital.  He also noted that the veteran had sexual exposure 
in Vietnam.  Dr. L.W. thus concluded that the veteran's 
experience in Vietnam was presumably the source of his 
hepatitis C. 

In support of his claim, the veteran also submitted an 
article entitled Veterans' Claims for Benefits as a Result of 
Hepatitis C.  This article lists the common symptoms 
associated with hepatitis C and explains that the disease can 
remain dormant for up to 30 years.  Therefore, a veteran who 
contracted the disease while in service might not have any 
symptoms of the disease until many years after discharge from 
service. 

The Board finds that the evidence as outlined above supports 
the veteran's claim of entitlement to service connection for 
hepatitis C.  Dr. L.W. indicated that the veteran contracted 
hepatitis either by his injury in Vietnam or through sexual 
contact.  Although there is no way to confirm the veteran's 
purported sexual exposure in service, the April 1970 Report 
of Medical History confirms that the veteran was indeed cut 
by a chain saw in 1968.  The Board assumes that this chain-
saw injury is the injury that Dr. L.W. was referring to in 
his statement as this is the only injury in Vietnam that the 
veteran has referenced.  At his personal hearing, the veteran 
also confirmed that the injury referred to by Dr. L. W. was 
the chain saw incident that he had related to him.  

The Board also notes that the record indicates that the 
veteran has no other risk factors for hepatitis C.  
Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran likely incurred 
hepatitis C while on active duty in Vietnam.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue); see also 38 U.S.C.A. § 1154.  
Accordingly, service connection for hepatitis C is granted.

As a final note, the Board is aware that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to his claim, the evidence 
that would be necessary to substantiate his claim, and 
whether his claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  In light of the fully favorable decision 
with respect to this appeal, however, the Board finds that a 
discussion of the VCAA is not needed.  Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

Service connection for hepatitis C is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


